 


113 HR 5390 IH: Donbass People’s Militia Terrorist Designation Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5390 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2014 
Ms. Jackson Lee (for herself, Mr. Lewis, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To impose sanctions against persons who knowingly provide material support or resources to the Donbass People’s Militia or its affiliates, associated groups, or agents, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Donbass People’s Militia Terrorist Designation Act of 2014.
2.Sense of Congress on designation of the Donbass People’s Militia as a foreign terrorist organization
(a)FindingsCongress finds the following:
(1)The Donbass People’s Militia (DPM) is an armed militia with allegiance to the Donestsk People’s Republic, a self-proclaimed State in Eastern Europe. 
(2)The organization consists of pro-Russian separatists that have taken up arms against the Ukrainian Armed Forces and the Government of Ukraine. 
(3)The Government of Ukraine has concluded that the DPM is responsible for shooting down Malaysian Airlines Flight 17 on July 17, 2014. 
(4)The actions of the DPM resulted in the deaths of 283 passengers, 80 of them children, and 15 crew members. 
(5)A United Nations report released May 15, 2014, concluded that in eastern Ukraine, freedom of expression is under particular attack through the harassment of, and threats to, journalists and media outlets and the increasing prevalence of hate speech is further fuelling tensions (Section I, Article 5, Section vi)..
(6)According to the United Nations report, Armed groups continue to illegally seize and occupy public and administrative buildings in cities and towns of the eastern regions and proclaim self-declared regions.
(7)Leaders and members of these armed groups commit an increasing number of human rights abuses, such as abductions, harassment, unlawful detentions, in particularly of journalists. This is leading to a breakdown in law and order and a climate of intimidation and harassment (Section I, Article 5, Section ii). 
(8)A report by the highly respected human rights advocacy organization, Human Rights Watch, found that Anti-Kiev forces in eastern Ukraine are abducting, attacking, and harassing people they suspect of supporting the Ukrainian government or consider undesirable..
(9)Militants in the self-proclaimed Donestsk People’s Republic have taken hostages and have yet to release them.
(10)According to a report by the United Nations High Commissioner for Refugees, the actions of DPM and other militant groups have caused over 100,000 Ukrainians to flee their country as refugees and have also displaced approximately 54,000 citizens internally.
(b)CriteriaSection 219(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(1)) provides the 3 criteria for the designation of an organization as a foreign terrorist organization:
(1)The organization must be a foreign organization.
(2)The organization must engage in terrorist activity, as defined in section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)), or terrorism, as defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)(2)), or retain the capability and intent to engage in terrorist activity or terrorism.
(3)The organization’s terrorist activity or terrorism must threaten the security of United States nationals or the national security (national defense, foreign relations, or the economic interests) of the United States.
(c)Sense of CongressIt is the sense of Congress that—
(1)the Donbass People’s Militia has met the criteria for designation as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (as described in subsection (b)); and
(2)the Secretary of State, in consultation with the Attorney General and the Secretary of the Treasury, should exercise the Secretary of State’s statutory authority and designate the Donbass People’s Militia as a foreign terrorist organization.
(d)ReportIf the Secretary of State does not designate the Donbass People’s Militia as a foreign terrorist organization under section 219 of the Immigration and Nationality Act within 60 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that contains the reasons therefor.
3.Sanctions against persons who knowingly provide material support or resources to the Donbass People’s Militia or its affiliates, associated groups, or agents
(a)Sanctions
(1)In generalThe President shall subject to all available sanctions any person in the United States or subject to the jurisdiction of the United States who knowingly provides material support or resources to the Donbass People’s Militia or its affiliates, associated groups, or agents.
(2)DefinitionIn this paragraph, the term material support or resources has the meaning given such term in section 2339A(b)(1) of title 18, United States Code.
(b)Inadmissibility and removal
(1)InadmissabilityNotwithstanding any other provision of law, the Secretary of State may not issue any visa to, and the Secretary of Homeland Security shall deny entry to the United States of, any member or representative of the Donbass People’s Militia or its affiliates, associated groups, or agents.
(2)RemovalAny alien who is a member or representative of the Donbass People’s Militia or its affiliates, associated groups, or agents may be removed from the United States in the same manner as an alien who is inadmissible under sections 212(a)(3)(B)(i)(IV) or (V) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(i)(IV) or (V)).
(c)FundsAny United States financial institution (as defined under section 5312 of title 31, United States Code) that knowingly has possession of or control over funds in which the Donbass People’s Militia or its affiliates, associated groups, or agents have an interest shall retain possession of or control over the funds and report the funds to the Office of Foreign Assets Control of the Department of the Treasury. 
 
